Citation Nr: 1545833	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the severance of service connection for degenerative changes at L5-S1, with bulging disc at L4-5 was proper.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, from July 1991 to December 1991, and from April 1995 to September 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, the Veteran was initially granted service connection for degenerative changes at L5-S1, with bulging disc at L4-5 (lumbar spine disability) in a December 2008 rating decision.

In an October 2009 rating decision, the RO proposed to sever service connection for the Veteran's lumbar spine disability.  The Veteran was notified of this proposal in an October 2009 letter.  

In a February 2010 rating decision, the RO severed service connection for the Veteran's lumbar spine disability, effective May 1, 2010, which was noted to be 60 days following the date of the rating decision.  In August 2010, the Veteran submitted a timely notice of disagreement with the February 2010 rating decision.

The Veteran was then issued a statement of the case (SOC) in October 2011, but did not file a substantive appeal.  The Veteran filed a claim to reopen service connection for the lumbar spine disability in January 2012.  As such, the RO construed the issue on appeal as a claim to reopen service connection for degenerative changes at L5-S1, with bulging disc at L4-5, which generally would require new and material evidence.  See VA Form 8.

However, upon review, the Board finds that the October 2011 SOC was defective.  A statement of the case must contain: (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and 
(c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  38 U.S.C.A. § 19.29 (2015).

In this case, the October 2011 SOC does not provide a discussion on how the laws and regulations regarding severance of service connection affect the determination.  In this regard, although the SOC addressed how the evidence did not establish service connection on a direct or secondary basis, it did not address why service connection for the lumbar spine disability was the result of clear and unmistakable error, that is, either the correct facts were not before the VA or the law was incorrectly applied.  The burden of proof is on VA to show that the grant of service connection was clear and unmistakable erroneous.  Stated differently, the Veteran need not produce evidence to show that service connection is warranted.  As the SOC had a material defect, further development for procedural due process is needed.  Further, as the SOC was defective, the February 2010 rating decision did not become final.  As such, the issue has been recharacterized as reflected on the title page.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case on the question of severance of service connection for degenerative changes at L5-S1, with bulging disc at L4-5, to explain why the grant of service connection was the result of clear and unmistakable error, that is, either the correct facts were not before the VA or the law was incorrectly applied.  The burden of proof is on VA to show that the grant of service connection was clear and unmistakable erroneous.  The Veteran need not produce evidence to show that service connection is warranted. The Veteran must then be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




